Exhibit 10.36

SECOND AMENDMENT TO CREDIT AGREEMENT

      This Second Amendment to Credit Agreement is dated this 22nd day of
December, 2006, by and among Big Lots Stores, Inc., an Ohio corporation (the
"Borrower"), each of the Guarantors (as defined in the Credit Agreement (as
hereinafter defined)), the Banks (as defined in the Credit Agreement), PNC Bank,
National Association, in its capacity as syndication agent for the Banks (the
"Syndication Agent"), National City Bank, in its capacity as administrative
agent for the Banks (the "Agent"), and Wachovia Bank, N.A., in its capacity as
documentation agent for the Banks (the "Documentation Agent") ("Second
Amendment").

W I T N E S S E T H:

     WHEREAS, the Borrower, the Guarantors, the Banks, the Syndication Agent,
the Agent and the Documentation Agent entered into that certain Credit
Agreement, dated October 29, 2004, as amended by that certain First Amendment to
Credit Agreement, dated October 25, 2005, by and among the Borrower, the
Guarantors, the Banks, the Syndication Agent, the Agent and the Documentation
Agent (as amended, the "Credit Agreement"); and

     WHEREAS, the Borrower and the Guarantors desire to amend certain provisions
of the Credit Agreement and the Banks, the Syndication Agent, the Agent and the
Documentation Agent shall permit such amendments pursuant to the terms and
conditions set forth herein.

     NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

     1. All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.

     2. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definition:

      Fitch shall mean Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and
its successors.

     3. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definition in its entirety and replacing it with the following:

      Permitted Investments shall mean:

           (i) direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

           (ii) commercial paper maturing in one (1) year or less rated not
lower than A-1 by Standard & Poor's, P-1 by Moody's or F-1 by Fitch on the date
of acquisition;

           (iii) demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor's on the date of acquisition;

           (iv) money market mutual funds or cash management trusts rated the
highest rating by Standard & Poor's, Moody's or Fitch (and not rated other than
the highest rating by Standard & Poor's, Moody's or Fitch) or investing solely
in investments described in clauses (i) through (iii) above;

--------------------------------------------------------------------------------

           (v) fully collateralized repurchase agreements with a term of not
more than one hundred eighty (180) days for securities described in clause (i)
above and entered into with commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor's on the date of acquisition;

           (vi) short term tax-exempt securities rated not lower than BBB by
either Moody's or Standard & Poor's or an equivalent rating by Fitch with
provisions for liquidity or maturity accommodations of two (2) years or less;

           (vii) investments in other readily marketable securities (excluding
any equity or equity-linked securities other than auction rate preferred
securities) which are rated P1 or P2 by Moody's, A1 or A2 by Standard & Poor's
or F1 or F2 by Fitch (in lieu of a short term rating, a long term rating of not
less than A2 by Moody's, A by Standard & Poor's or an equivalent rating by Fitch
would qualify under this subclause (vii), provided that no such security
position shall exceed five percent (5%) of the invested cash portfolio of the
Loan Parties); and

           (viii) any investment existing on the date of this Agreement and
described on Schedule 1.1(P)(1).

     4. The provisions of Sections 2 and 3 of this Second Amendment shall not
become effective until the Syndication Agent has received this Second Amendment,
duly executed by each of the Loan Parties and the Required Banks.

     5. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, and except any
such representations or warranties made as of a specific date or time, which
shall have been true and correct in all material respects as of such date or
time.

     6. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Guaranty Agreements, hereby continues to
secure the Obligations.

     7. Each Loan Party hereby represents and warrants to the Banks and the
Agent that (i) such Loan Party has the legal power and authority to execute and
deliver this Second Amendment, (ii) the officers of such Loan Party executing
this Second Amendment have been duly authorized to execute and deliver the same
and bind such Loan Party with respect to the provisions hereof, (iii) the
execution and delivery hereof by such Loan Party and the performance and
observance by such Loan Party of the provisions hereof and all documents
executed or to be executed herewith, do not violate or conflict with the
organizational agreements of such Loan Party or any material Law applicable to
such Loan Party or result in a breach of any provision of or constitute a
default under any other material agreement, instrument or document binding upon
or enforceable against such Loan Party, and (iv) this Second Amendment and the
documents executed or to be executed by such Loan Party in connection herewith
constitute valid and binding obligations of such Loan Party in every respect,
enforceable in accordance with their respective terms.

- 2 -

--------------------------------------------------------------------------------

     8. Each Loan Party represents and warrants that (i) no Event of Default
exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Second Amendment or the performance or observance
of any provision hereof, (ii) the schedules attached to and made a part of the
Credit Agreement, are true and correct in all material respects as of the date
hereof, except as such schedules may have heretofore been amended or modified in
writing in accordance with the Credit Agreement and (iii) it presently has no
known claims or actions of any kind at Law or in equity against the Banks or the
Agent arising out of or in any way relating to the Loan Documents.

     9. The Borrower represents and warrants that its Debt Rating from Standard
& Poor's has not been withdrawn at any time from the Closing Date through and
including the date of this Second Amendment.

     10. Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.

     11. The agreements contained in this Second Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the Loan Documents shall remain in full
force and effect. This Second Amendment amends the Credit Agreement and is not a
novation thereof.

     12. This Second Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

     13. This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the State of Ohio without regard to the
principles of the conflicts of law thereof. Each Loan Party hereby consents to
the jurisdiction and venue of the Court of Common Pleas of Franklin County, Ohio
and the United States District Court for the Southern District of Ohio with
respect to any suit arising out of or mentioning this Second Amendment. 

[INTENTIONALLY LEFT BLANK]


- 3 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have caused this Second Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

BORROWER:  BIG LOTS STORES, INC.  WITNESS:        /s/ Jared A. Poff  By: 
/s/ Joe R. Cooper        Name: Joe R. Cooper    Title: Senior Vice President and
Chief            Financial Officer    GUARANTORS:  BIG LOTS, INC.    CAPITAL
RETAIL SYSTEMS, INC.    C.S. ROSS COMPANY    CSC DISTRIBUTION, INC.    MAC
FRUGAL’S BARGAINS·CLOSE-OUTS, INC.    PNS STORES, INC.    WEST COAST
LIQUIDATORS, INC.    CLOSEOUT DISTRIBUTION, INC.    MIDWESTERN HOME PRODUCTS,
INC.    INDUSTRIAL PRODUCTS OF NEW ENGLAND,             INC.    TOOL AND SUPPLY
COMPANY OF NEW           ENGLAND, INC.    DURANT DC, LLC    SONORAN LLC   
SAHARA LLC    BLSI PROPERTY, LLC    GREAT BASIN LLC  WITNESS:          /s/ Jared
A. Poff  By:  /s/ Joe R. Cooper      Name: Joe R. Cooper    Title: Senior Vice
President and Chief            Financial Officer   


--------------------------------------------------------------------------------


WITNESS:  CONSOLIDATED PROPERTY    HOLDINGS, INC.      /s/ Jared A. Poff     
By:  /s/ Joe R. Cooper        Name: Joe R. Cooper    Title: Senior Vice
President and Chief              Financial Officer      PNC BANK, NATIONAL
ASSOCIATION,    as a Bank and as Syndication Agent        By:  /s/ Bruce A.
Kitner      Name: Bruce A. Kitner    Title: Vice President        NATIONAL CITY
BANK, as a Bank and as    Administrative Agent        By:  /s/ Ralph A. Kaparos 
    Name: Ralph A. Kaparos    Title: Executive Vice President        WACHOVIA
BANK, N.A., as a Bank and    as Documentation Agent        By:  /s/ Martha M.
Winters      Name: Martha M. Winters    Title: Director      WELLS FARGO BANK,
N.A.      By:  /s/ Pete Martinets    Name: Pete Martinets  Title: Vice
President      BANK OF AMERICA, N.A.      By:  /s/ James J. Ward     Name: James
J. Ward  Title: Managing Director 


--------------------------------------------------------------------------------


U.S. BANK, NATIONAL ASSOCIATION      By:  /s/ Gregory L. Dryden         Name:
Gregory L. Dryden  Title: Sr. Vice President      FIFTH THIRD BANK (CENTRAL
OHIO)  By:  /s/ Brent M. Jackson      Name: Brent M. Jackson  Title: Vice
President        SUNTRUST BANK      By:  /s/ William Humphries    Name: William
Humphries  Title: Managing Director      HSBC BANK USA, National Association   
  By:  /s/ Robert J. McArdle    Name: Robert J. McArdle  Title: Vice President 
    THE BANK OF NEW YORK      By:        Name:        Title:           LASALLE
BANK NATIONAL ASSOCIATION      By:  /s/ David Bacon    Name: David Bacon  Title:
EVP 


--------------------------------------------------------------------------------


  BANK OF TOKYO-MITSUBISHI, LTD.  Chicago Branch      By:  /s/ Tsuguyuki Umene 
  Name: Tsuguyuki Umene  Title: Deputy General Manager      THE HUNTINGTON
NATIONAL BANK      By:  /s/ John M. Luehmann    Name: John M. Luehmann  Title:
Vice President      GUARANTY BANK      By:  /s/ Robert S. Hays   Name: Robert S.
Hays Title: Senior Vice President     HIBERNIA BANK      By:  /s/ Julie Nosser 
  Name: Julie Nosser  Title: Assistant Vice President 


--------------------------------------------------------------------------------